Citation Nr: 1508889	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee degenerative joint disease.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee degenerative joint disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from Janaury 1986 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veteran Law Judge in November 2014.  A transcript of the hearing is of record.  

The issues of service connection for an acquired psychiatric disorder, to include PTSD; service connection for a respiratory disorder, to include bronchitis and COPD; service connection for a left hip disorder, to include as secondary to service-connected left knee degenerative joint disease; and entitlement to an initial disability evaluation in excess of 10 percent for left knee degenerative joint disease are remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Preexisting left ear hearing loss was shown on the December 1985 pre-enlistment examination and permanently increased in severity during service.
 
2.  The Veteran's current right ear hearing loss is of service origin.

3.  The Veteran currently has tinnitus. 

4.  The current tinnitus is related to the in-service loud noise exposure.


CONCLUSIONS OF LAW

1. The Veteran's left ear hearing loss preexisted service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2014).
 
2.  Resolving all reasonable doubt in the Veteran's favor, the preexisting left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).
 
3. Resolving all reasonable doubt in the Veteran's favor, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

As the Board is granting the full benefit sought on appeal as it relates to the claims of service connection for right and left ear hearing loss and tinnitus, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Left Ear Hearing Loss

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops. 

Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran maintains that the acoustic trauma that he was exposed to in service as a result of working as an aviation mechanic resulted in his current left ear hearing loss or at least an aggravation of a preexisting left ear hearing loss.  A review of the record reveals that at the time of the December 1985 pre-enlistment examination, the Veteran had decibel level readings of 15, 10, 5, 10, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thus, he had hearing loss for VA rating purposes at 4000 Hertz. 

At the time of an October 1992 audiological evaluation, the last evaluation performed prior to the Veteran's release from service, audiological testing revealed decibel level readings of 30, 25, 20, 30, and 70 at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a June 2010 VA examination, the Veteran reported that prior to military service, he operated heavy equipment.  He also stated that that he fired guns while hunting.  The Veteran indicated that during the military service he had exposure to jet engine noise daily with ear protection.  He noted that he slept just under the flight deck and had noise exposure while sleeping.  He further reported that he also had noise exposure to the cables as they were pulled without ear protection.  The Veteran was also noted to have reported working in the construction industry and that he was exposed to machinery plant equipment drills, jackhammers, saws, for 30 years with intermittent ear protection.  

Audiological evaluation performed at that time revealed decibel level readings of 35, 35, 45, 60, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz along with 100 percent speech recognition.  The examiner rendered a diagnosis of mild to severe sensorineural hearing loss. 

The examiner opined that left ear hearing loss was less likely as not caused by or a result of acoustic trauma in the military.  The examiner indicated that the audiograms dated in 1/22/86, 1/28/86, 1/11/88, 12/27/90, 10/16/91, and 10/16/92 indicated no significant threshold shifts.  He observed that there was no audiogram in the chart dated 1993.  The examiner also noted that the Veteran reported significant pre and post military noise exposure without hearing protection.

At his November 2014 hearing, the Veteran testified as to the noise he was exposed to in service as a result of his duties performed as an aviation mechanic.  The Veteran stated that he reported having hearing problems in service.  He stated that his hearing worsened in 1987.  The Veteran's wife testified that the Veteran had problems with his memory and indicated that the Veteran had worked seasonal construction for several years.  

In a November 2014 report, the Veteran's private physician, R. K., M.D., indicated that Veteran's hearing loss was due to extremely loud noise from jets while working on the flight deck.  

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's preexisting left ear hearing loss, which was present at his pre-entrance examination, permanently increased in severity during service.  When comparing the Veteran's October 1992 audiological evaluation to his pre-enlistment examination, the decibel level readings are higher at each Hertz level.  Furthermore, the Board finds that the Veteran experienced acoustic trauma in service as evidenced by his duties as an aviation mechanic for a significant period of time during his period of active service. The Veteran has also reported continuous post-service left ear hearing loss symptoms, which the Board finds credible, and the VA examination audiogram reflects that the Veteran's left ear hearing loss has worsened from his period of service, where an increase in hearing loss was demonstrated. 

While the VA examiner indicated that it was less likely than not that the Veteran's left ear hearing loss was not related to service, the examiner did not acknowledge that the Veteran had a hearing loss prior to entering service when rendering his opinion.  Furthermore, the Veteran's private physician related his current left ear hearing loss to noise exposure in service.  As such, the opinions are at least in equipoise.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Right Ear Hearing Loss

Right ear hearing loss, sensorineural in nature, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran maintains that his right ear hearing loss arises out exposure to acoustic trauma resulting from duties performed as an aviation mechanic in service.  A review of the record reveals that at the time of the December 1985 pre-enlistment examination, he had decibel level readings of 20, 5, 5, 10, and 10 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Thus, he had normal hearing for VA rating purposes and as defined by Hensley.

At the time of the Veteran's October 1992 audiological evaluation, the last one performed prior to his release from service, audiological testing revealed decibel level readings of 30, 20, 20,20, and 25 at 500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of his July 2010 VA examination, the Veteran reported both in-service and post-service noise exposure.  Audiological evaluation performed at that time revealed decibel level readings of 40, 35, 40, 45, and 65 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, along with 100 percent speech recognition. The examiner rendered a diagnosis of mild to moderate sensorineural hearing loss in the right ear. 

The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure in service.  He indicated that right ear hearing loss was less likely as not caused by or a result of acoustic trauma in the military.  The examiner indicated that the audiograms dated in 1/22/86, 1/28/86, 1/11/88, 12/27/90, 10/16/91, and 10/16/92 indicated no significant threshold shifts.  He observed that there was no audiogram in the chart dated 1993.  The examiner also noted that the Veteran reported significant pre and post military noise exposure without hearing protection.

At his November 2014 hearing, as noted above, the Veteran testified as to his in-service noise exposure. 

In his November 2014 report, Dr. K. indicated that Veteran's hearing loss was due to extremely loud noise from jets while working on the flight deck

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's right ear hearing loss is related to his period of active service.  He experienced acoustic trauma in service as a result of his duties performed as an aviation mechanic.  The Veteran has also been shown to currently have right ear hearing loss for VA rating purposes.  The Veteran has also reported having right ear hearing loss since service, which the Board finds credible.  While the Board notes that the July 2010 VA examiner indicated that it was not as likely as not that the Veteran's current right ear hearing loss was related to service, his rationale was that the Veteran had normal right ear hearing in service.  The examiner did not specifically address the specific type of noise the Veteran was exposed to in service when rendering his opinion or the increase in decibel levels at each level.  Moreover, the Veteran's private physician has indicated that the Veteran's current right ear hearing loss is related to his period of service.  As such, the opinions as to the etiology of the Veteran's current right ear hearing loss are at least in equipoise. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Tinnitus

The Board also finds that tinnitus was incurred in and is attributable to service.  

The Veteran has provided credible evidence of in-service acoustic trauma in the form of testimony and statements, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  To the extent that the Veteran did not report having ear trouble in service, the Board finds this to be of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears, which have been confirmed by his spouse.  Moreover, the Veteran's in-service duties would lend to the development of tinnitus.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.303(b), (d).


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

As it relates to all remaining issues, the Veteran was awarded Social Security disability benefits in an October 2009 decision.  These records are in the Veteran's virtual file.  At his November 2014 hearing, the Veteran specifically indicated that the records could have an impact on the remaining issues.  The Board notes that VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As the SSA records considered in conjunction with the award appear relevant to the claim, a remand is warranted to obtain these records.

The Veteran testified at his November 2014 hearing that the left knee condition had worsened since the last VA examination.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for an additional VA examination regarding the left knee is required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim of service connection for an acquired psychiatric disorder, to include PTSD, treatment records associated with the claims folder reveal that the Veteran has been diagnosed with numerous psychiatric diagnoses, to include bipolar disorder, anxiety, and depression, NOS.  At his November 2014 hearing, the Veteran provided a stressor which he claimed served as a basis for his claim of service connection for PTSD.  The Veteran claimed that he witnessed a harpoon missile being fired on to a Greek ship during exercises which resulted in numerous people being killed.  The USS Saratoga's history shows that in October 1992, while the Veteran was stationed onboard, during an Exercise Display Determination in the Mediterranean, the Saratoga accidentally launched two sparrow missiles that hit a Turkish destroyer, destroying it and the Combat Information Center, killing 5, including the commanding officer, and injuring most of the Turkish ship's officers.  As such, the Board finds that the stressor which the Veteran claims serves as one of the bases for his PTSD claim has been verified.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD, and its relationship, if any, to his period of service.  

As it relates to the claim of service connection for a left hip disorder, the Veteran was afforded a VA examination in July 2010, at which time it was indicated that the Veteran did not have a left hip disorder.  The Veteran has testified that he was told by his private physician that he had a left hip disorder related to his left knee disorder.  Private treatment records associated with the claims folder do not reference any left hip disorder.  However, both the Veteran and his wife have testified that the Veteran has been told that he has a left hip disorder.  Based upon the Veteran's testimony, he should be afforded a new VA examination to determine the nature and etiology of any current hip disorder, and its relationship, if any, to his period of service or his service-connected left knee disorder.  

As to the Veteran's claim of service connection for a respiratory disorder, to include COPD, at the time of the Veteran's July 2010 VA examination, it was specifically indicated that the Veteran did not have COPD.  Treatment records associated with the claims folder subsequent to this time show that the Veteran has been diagnosed with COPD on numerous occasions along with a diagnosis of chronic obstructive lung disorder.  Moreover, the Veteran's private physician has indicated that it is his belief that the Veteran's COPD, bronchitis, and breathing issues were caused by inhalation of jet fumes in service.  The private examiner did not indicate the basis for finding a current diagnosis of COPD and did not provide a rationale for the conclusion regarding the etiology of the lung disorders.  The VA examiner related the Veteran's bronchitis to his multi-year history of smoking.  Based upon the newly received information, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current respiratory disorder, and its relationship, if any, to his period of service, to include inhalation of jet fumes while in service.  

Accordingly, the case is REMANDED for the following action:

1.  The SSA should be contacted and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's record.  If the search for such records has negative results, documentation to that effect should be included in the claims file, and action should be taken to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA orthopedic examination to determine the symptoms and severity of his service-connected left knee disorder.  The entire record should be made available to the examiner.  All tests and studies deemed necessary by the examiner should be performed. 

As to the left knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record should be made be available for review by the examiner in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service with the examiner, identifying the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any currently diagnosed psychiatric disorder had its onset in service or is otherwise related to the Veteran's period of service. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left hip disorder.  The entire record should be made available to the examiner.  All indicated tests and studies should be performed and all findings should be reported in detail.  The examiner must identify all left hip disorders.  The examiner must also express an opinion as to whether any left hip disorder found on examination, is at least as likely as not had its onset in service or is otherwise related to the Veteran's period of service.  

If not, is it at least as likely as not (50 percent probability or greater) that any current left hip disorder  is aggravated (permanently worsened) by the service-connected left knee disorder?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the left hip disability before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale should be provided for each opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder, to include COPD.  The entire record should be made available to the examiner.  All indicated tests and studies should be performed and all findings should be reported in detail.  The examiner should identify all respiratory disorders, to include specifically indicating whether the Veteran currently has COPD.  The examiner must also express an opinion as to whether any respiratory disorder found on examination, is at least as likely as not had its onset in service ore is otherwise related to the Veteran's period of service, to include exposure to jet fumes.  

A rationale should be provided for each opinion that is rendered.

6.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


